Title: To Thomas Jefferson from William Short, 26 June 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June 26. 1791.

My last of the 22d. inst. of which copies were sent by several conveyances, will inform you of the King’s departure from Paris  and his arrestation at Varennes near the frontier of Luxemburg. He was accompanied by the Queen, their two children, Madame Elisabeth, the Gouvernante du Dauphin, two femmes de chambre, and three gardes du corps dressed in the habit of couriers and acting in that capacity. Monsieur and Madame left Paris the same night and taking a different route have arrived safe in the low countries. From the depositions which have been taken it appears that the King, Queen and their company got out of the chateau, by a secret door which was always kept shut as useless, and for which false keys were made.
The King’s carriage was stopped at Varennes without their knowing who he was. It was thought the suspicions against them arising from the circumstances of their taking a different route to get to Varennes, from that which they had at first directed for Verdun, their being escorted by several hussards, their apparent confusion when questioned &c. were sufficient to authorize their being stopped under present circumstances. In a short time the King was recognized by an inhabitant of Varennes. The alarm was spread through the country. The gardes nationales from all quarters rushed in. The order of the Marquis de la fayette and that added to it by the National assembly for stopping the King and Royal family arrived there by one of the Aides du camp sent off in pursuit of them, and immediately the return towards Paris commenced.
The Hussards who escorted the King had been posted on the route by M. de Bouillé under pretence of conducting the supplies of money intended for the army. As soon as they found it was the King they declared their attachment to the nation and the horror of what they had been deceived to do. I mention this as a sample of the present spirit of the army.
My former letter will have informed you of the National assembly having immediately on the King’s departure taken the whole government on themselves. Addresses from all quarters are coming in daily declaring their confidence in the assembly and their adhesion to their measures. They continued the several ministers in their functions, decreed that the sanction of the King should for the present be dispensed with, and prescribed a new form of an oath to be taken to the national assembly. All the military of the assembly immediately took it, and what is remarkable all the members of what is called the cote droit, without excepting the most hostile to the revolution, took it with a seeming pleasure; all parties seemed to make a point of honor of uniting and acting in concert. The oath was also sollicited by M. D’affry an old courtier at the head, and in  the name of the officers of the Swiss guards. The garde nationale of Paris have followed this example and citizens of all classes and parties do the same.
The assembly dispatched three of their members to go and meet the King with absolute powers to take all the measures necessary for conducting him safely to Paris and protecting him and the Royal family from injury or insult.—They sent other members also to the frontiers with unlimited powers for their defense, and among others that of suspending such of the officers of the army as they should consider subject to suspicion. They decreed at the same time the suspension and arrestation of M. de Bouillé the commandant of Metz, suspected of having been concerned in what is now called the King’s evasion, after having at first been called his enlevement. It is reported that M. de Bouillé has found means to escape out of the Kingdom.
When the King was first stopped he produced a passeport in the usual form signed Montmorin &c. It was for a Baronne de Corme and her suite. Immediately on this passeport being sent to the assembly, M. de Montmorin was denounced as having contributed to the King’s evasion.—The assembly ordered him to be escorted immediately to their bar to answer to it, and this exciting the suspicions of the people, they run in crowds to his house and would probably have proceeded to violence if the garde nationale had not prevented them. M. de Montmorin found no difficulty in satisfying the assembly that this passeport had been given in the usual manner at the request of M. de Simolin. No further enquiry has been yet made respecting it so as to shew whether Simolin obtained it with improper views. The assembly being satisfied with M. de Montmorin’s explanation appeased the people, who remained several hours in a menacing posture at his house.
The assembly you know had ordered the elections for the next Legislature. The electors are forming throughout the Kingdom. They have now thought proper in consequence of present circumstances to suspend these elections until ordered by a future decree. How long this will be delayed depends absolutely on circumstances. There is no doubt that a majority of the assembly will be disposed to delay it as long as possible, notwithstanding their assertions individually to the contrary.
Yesterday morning previous to the King’s arrival the assembly decreed on the report of the committee of constitution the following articles.
Art. 1er. Aussitôt que le Roi sera arrivé au chateau des Thuilleries,  il lui sera donné provisoirement une garde, qui sous les ordres du commandant de la garde nationale Parisienne veillera à sa sûreté et repondra de sa personne.
2. Il sera provisoirement donné à l’heritier presomptif de la couronne une garde particuliere, de même sous les ordres du commandant general, et il sera nommé un gouverneur par l’assemblée nationale.
3. Tous ceux qui ont accompagné la Famille Royale seront mis en etat d’arrestation et interrogés. Le Roi et la Reine seront entendus dans leur déclaration le tout sans delai, pour être pris ensuite par l’assemblée nationale les resolutions qui seront jugées necessaires.
4. Il sera provisoirement donné une garde particuliere à la Reine.
5. Jusqu’à ce qu’il en ait été autrement ordonné le decret rendu le 21. de ce mois qui enjoint au ministre de la justice d’apposer le sceau de l’état aux decréts de l’assemblée nationale sans qu’il soit besoin de la sanction ou de l’acceptation du Roi continuera d’etre execute dans toutes ses dispositions.
6. Les ministres et les commissaires du Roi pour la trésorerie nationale, la caisse de l’extraordinaire et la direction de la Liquidation, sont de même autorisés provisoirement de faire chacun dans leur département et sous leur responsabilité les fonctions du pouvoir executif.
7. Le present decret sera publié à l’instant même au son de trompe dans tous les quartiers de la capitale, d’après les ordres du ministre de l’interieur transmis au directoire du Departement de Paris.
This decree will give you some idea of the present situation of the government and the measures intended to be taken. You will easily conceive that the post of M. de la fayette becomes the most disagreeable and dangerous that can be imagined. He will probably insist on the assembly’s tracing with more particularity the conduct he is to pursue in this new kind of safekeeping. The Duke de la Rochefoucauld will I think be appointed Governor of the Dauphin. This place will be less dangerous but cannot fail to be exceedingly disagreeable under present circumstances.
The assembly will not determine probably until after the declaration of the King and Queen, in what character they will consider him in future. It does not seem that a doubt enters into the head of any body about their right to declare him King or no King according as they may judge proper. The assembly themselves or a majority of them would prefer I think keeping him as a shadow of monarchy and exercising all the functions of government without him. The  people of Paris headed by some popular ambitious persons declare loudly in favor a republican government. They have much influence on the deliberations of the assembly; still I do not know how far they will succeed.—The question will be kept undecided by the assembly as long as possible. Great numbers now wish that the King had escaped, as well those who are zealous republicans as those who are attached to the King’s person. The former think that his absence would have shewn that he was an useless part of the government. As it is, all parties are embarassed and doubt what will be done. We have no idea of what the King will say himself or of what foreign powers will say. It would seem certain that he had been well assured of their support before undertaking the risk of a flight, although he affirmed to the commissaries of the assembly that he never had an intention of quitting the Kingdom but should have stopped at Mont Médi on the frontier: which seems probable enough, as he would in all likelihood have called there an Austrian garrison.
I was yesterday evening in the assembly when the three commissaries who had been sent to meet the King, returned there after seeing him and the Royal family safe in their appartments. They gave a particular detail of all the circumstances that took place after their joining him. In addition to the King’s affirmation mentioned above, they said he expressed his sensibility, on their reading him the decree of the assembly, at the sollicitude of the assembly for the safety of his person and the precautions taken for insuring it. They say that the most perfect order and obedience to the decrees of the assembly was observed by all the citizens on the route and that they were surrounded every where with demonstrations of their zeal and implicit confidence and reliance on the national assembly.
An alarm took place at the moment of the King’s carriage stopping before the door of the palace. To avoid the crowd of the streets the convoy had followed the boulevard without the new walls and came in by the champs elysées entering the Thuilleries on the pont tournant. The people forced the guard and entered the Thuilleries so as to be present when the carriages stopped. The three gardes du corps dressed as couriers were said among the people to be the Duke de Guiche and two other persons of the court disguised in order to assist the King’s flight. They were placed on the coachman’s seat of the King’s carriage and in alighting a movement was made among the people and the garde nationale which seemed to threaten them. The three commissaries and M. de la fayette exerted themselves to calm their fury. It is doubtful whether they would have succeeded if the assembly, warned of the danger, had not sent several of their  members to assist in relieving them. Their presence restored order and induced the people to desist—except this the arrival in Paris passed with much tranquillity. Dispositions sometimes appeared among the people to hiss and insult the King but were immediately suppressed by the garde nationale. In general much silence was observed and a determined resolution to shew none of the accustomed marks of respect, insomuch that the people allowed no body to keep their hats off as the Royal family passed.
The King expressed his surprize after his arrival that the ministers were not present, as he was not then informed of the decree of yesterday morning. M. de Montmorin went to wait on him this morning, though not to take his orders and I know not in what manner the decree was communicated to him. The corps diplomatique remain inactive as a body. Individually they will treat with M. de Montmorin though I suppose the most of them will suspend as much as possible their correspondence for the present, and particularly the family ambassadors.
I forgot to mention to you that when the Aide du camp of M. de la fayette arrived at Varennes and informed the King of his being sent after him, he and the Queen both forgot for a moment their position and went into the most unbounded abuse as well of the aide de camp as of M. de la fayette. He has for some time been the person on whom the Queen’s hatred has concentered and the King has lately followed her example, notwithstanding it is certain that they both owe their lives to him and that he has lost the favor of numbers of the garde nationale and people on account of what they considered as his complaisance for them.
These are the principal details that have passed respecting this most unfortunate event. The influence it will have on the future situation of this country must be great, but it is impossible to say at present in what manner it will operate. I will take care to keep you informed of it in proportion as it is developed.
I have to acknowlege the reciept of your letter of April 25. together with the newspapers and the box containing the proceedings of the former Congress. I have seen M. Drost. He is now engaged in contending with other artists for the engraving of the new money to be struck here. Of course he could not engage immediately to go to America. The question however will be decided in fifteen days. I doubt whether he will succeed as his rivals and judges are both academicians. Should he not succeed he will undertake the business on the terms sent to you, and of which you returned me a copy. He says it will be indispensable to have the presses made here, and that  it will be best to have the other instruments also as it will be more economical and as they may be made at the same time as the presses. He says they cannot be finished before the winter, and that he could not go until the spring, but that in the mean time he could send directions for erecting the necessary buildings so that no delay would ensue. He would recommend the having four presses made here, but says two may suffice for the present. They will cost about 22,000₶ each. I hope you will instruct me with respect to the number you would chuse. He hopes that if he should succeed in the struggle he is engaged in here that he might still find time to go to America for the purpose you wish, or if not he thinks that he could have a mint erected and established there by having the proper instruments made here and giving the proper directions to a person he could send from hence. He is to give me his answer with respect to his going in fifteen days. I hope he will agree to undertake the voyage as I do not see from your letter that I am to engage another in the case of his refusal.—He tells me he does not understand the business of assaying but that it is so simple an art that he will undertake to make himself master of it if he should go, and will instruct in it any person you may designate, not chusing to meddle with the operation practically himself on account of the delicacy of the subject. I am particularly happy that he undertakes this part of the business, as your letter and the copy of that of the Sec. of the Treasury to you left me in doubt whether I was to send another person for this purpose and on what terms. On the whole, I think you may count on M. Drost for the next spring, but you shall hear further from me on the subject very soon.
This letter and its duplicate will be sent to London to go by the two first conveyances. I beg you to be assured of the sentiments of affection & attachment with which I am my dear Sir, your friend & servant,

W. Short

